Citation Nr: 1124588	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  09-24 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's daughter, Appellant's spouse




ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1944 to February 1946.

This matter arises before the Board of Veterans' Appeals (Board) from a July 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board observes that the record is unclear as to whether the Veteran's surviving spouse or his caretaker is the proper appellant of record.  However, since the RO addressed all correspondence to the Veteran's caretaker and certified the appeal with the caretaker's name as appellant, and also taking into account the Veteran's surviving spouse's attempt to grant the caretaker a power of attorney, the Board finds that it is appropriate to name the caretaker as the appellant in this claim.  

In January 2011, the appellant, the appellant's spouse, and the appellant's daughter testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing has been reviewed and is associated with the claims file.

The Board received new argument and a duplicate copy of a medical record from the appellant in April 2011.  Although the appellant did not waive original regional office jurisdiction, her letter was merely argumentative and the regional office had already considered the medical record.  Therefore, the Board does not find it necessary to remand the claim for initial regional office jurisdiction.  However, the appellant's argument does raise the issue of entitlement to compensation under 38 U.S.C. § 1151 or benefits for the cause of the Veteran's death.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The death certificate shows that the Veteran died in December 2007.

2.  The appellant filed a timely claim for accrued benefits by filing for dependency and indemnity compensation within one year of the Veteran's death.  

3.  At the time of his death, the Veteran did not have any claims pending.  

4.  Because no claim was pending at the time of the Veteran's death, no benefits are payable.


CONCLUSION OF LAW

The criteria for establishing entitlement to accrued benefits are not met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).  

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice").  VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record shows that a VCAA letter was sent to the appellant in this case in March 2009.  This letter notified the appellant of what the evidence must show to substantiate her claim, as well as the evidence VA was responsible for obtaining and VA would make reasonable efforts to obtain.  The VCAA letter also informed the appellant how VA determines effective date and disability ratings.  Furthermore, the Board notes that the June 2009 statement of the case applied the appropriate laws and regulations and advised the appellant regarding the reasons and bases for the denial of her claim.  Moreover, the appellant has not contended that she has not received adequate notice regarding what evidence is needed to substantiate her claim.  In any event, the outcome of this appeal is based on application of the law to the known facts of record.  The United States Court of Appeals for Veterans Claims (Court) has specifically held that the provisions of the VCAA are not applicable in cases that are decided as a matter of law rather than on the underlying facts or development of facts.  Manning v. Principi, 16 Vet. App. 534, 542- 43 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000) (holding that the VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (stating that the VCAA is not applicable where the law, not factual evidence, is dispositive).  As the outcome of this appeal is based on the law and not on an interpretation of the facts, the duties imposed by the VCAA do not apply.

Legal Criteria

Upon death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at the date of death, and due and unpaid.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a) (2010).  An application for accrued benefits must be filed within one year after the date of death.  Id.  There is no basis for an accrued benefits claim unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

Analysis

The appellant's claim was developed as a claim for accrued benefits even though the appellant had not specified a particular disorder that afflicted the Veteran.  Instead, her claim was based on her statements that she bore the expense of the Veteran's last sickness, particularly in regards to aid and attendance.  However, at the time of the Veteran's death in December 2007, he did not have a claim pending for entitlement to service connection for any disorder and was already in receipt of special monthly pension for aid and attendance.  Therefore, the threshold legal criteria for establishing entitlement to accrued benefits are not shown, and the appellant's claim must be denied.  38 C.F.R. § 3.1000 (2010).

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


